DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 1/26/2021 have been received and entered into the case. Claims 4-5 have been canceled. Claims 1-3 and 6-17 are pending, claims 7-17 have been withdrawn, and claims 1-3 and 6 have been considered on the merits, insofar as they read on the elected species of administered orally as a standalone. All arguments have been fully considered.

Withdrawn Rejections
Rejections of Claim 4 under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of applicant’s amendments – Claim 4 has been canceled.
Rejections of Claims 1-4 and 6 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 13, 16 and 19 of co-pending Application No. 16/372,635 (referred to as the ‘635 application) are withdrawn in view of applicant’s amendments.
Rejections of Claim 4 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 10-12, 15, 17 and 18 of co-pending Application No. 16/836,066 (referred to as the ‘066 application) are withdrawn in view of applicant’s amendments – Claim 4 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “A method for management of metabolic syndrome in mammals, … to mammals in need of such therapy” is not described in the specification as originally filed. The instant specification discloses a method for management and improvement of metabolic health in mammals (para 012, for example), wherein mammals are healthy subjects (Examples 1-2). The instant specification does not disclose a method for management of metabolic syndrome in mammals, wherein mammals have metabolic syndrome symptoms. Thus, such limitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, the recitation of “A method for management of metabolic syndrome in mammals, … to mammals in need of such therapy” is indefinite. The instant specification discloses a method for management and improvement of metabolic health in mammals (para 012, for example), wherein healthy subjects are screened in the method (Examples 1-2). It is unclear how the subject in the method is being claimed, do healthy mammals meet the limitation of mammals in need of metabolic syndrome therapy? In light of the specification, claim 1 is interpreted as a method for management and improvement of metabolic health in mammals, … to mammals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rapisarda (US 7,368,481 B1; 5/6/2008.) in view of Majeed et al (NutraCos – Sports Nutrition. 2015;4:10-13.) and DigeZyme (Pure Prescriptions. 2010;1-3.).
The instant claims recite a method for management of metabolic syndrome in mammals, said method comprising step of administering effective concentration of enzyme blend consisting essentially of α-amylase, cellulase, lipase, lactase, and neutral protease or acid protease to mammals in need of such therapy.
Rapisarda teaches a supplement for promoting a longer, healthier life for a cat (col.1 line 50-54), wherein said supplement contains an enzyme blend consisting of amylase, cellulase, lipase, lactase, and protease (Digezyme TM) (col.2-3 Table), and proper supplementation of enzymes can enhance digestibility and absorbability of nutrients in diet, which are essential for energy production and ultimately, for life itself (col.5 line 27-32). In addition, Majeed teaches DigeZyme as a dietary supplement consists of α-amylase, cellulase, lipase, lactase, and protease, wherein DigeZyme is administered to women and men (p.12 Table IV), and DigeZyme helps in proper break down of food and better absorption of nutrients within the body (p.11 col right – para 4). Finally, DigeZyme teaches DigeZyme (75 mg) as a dietary supplement, wherein amylase is 1,800 Units, cellulase is 15 Units, lipase is 75 Units, lactase is 300 Units, and neutral protease is 450 Units (p.1 Ingredients Table).

The references cited above do not teach the claimed concentration of said enzyme blend components (claim 3).

Thus, the references do identify each of the instant enzymes as active ingredients in the composition effective to improve gut health and quality of life. Thus, each of the enzymes achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the instant enzymes as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to optimize the concentration of the instant enzymes with a reasonable expectation of success.

Regarding the limitation of “a) reducing and/or maintaining constant body weight and BMI, b) reducing lipid levels, and c) improving gut health and quality of life” (claim 2), the combined teachings of Rapisarda, Majeed and DigeZyme do disclose a dietary supplement of the claimed enzyme blend improves gut health and quality of life. In addition, it is noted that the "wherein" clause in claim 2 does not recite any additional active method steps, but simply states Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 10-12, 15, and 17 of co-pending Application No. 16/836,066 (referred to as the ‘066 application).
Claims 7, 10-12, 15, and 17 of the ‘066 application recite a method comprising administering effective concentration of enzyme blend comprising of α-amylase, cellulase, lipase, lactase, and neutral protease or acid protease to mammals.
Regarding the limitation of “for management of metabolic syndrome in mammals” in claim 1, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is the administration of an effective amount of enzyme blend comprises α-amylase, cellulase, lipase, lactase, and neutral protease or acid protease, which is exactly what is taught by the ‘066 application.
Regarding the limitation of “a) reducing and/or maintaining constant body weight and BMI, b) reducing lipid levels, and c) improving gut health and quality of life” in claim 2, it is noted that the "wherein" clause in claim 2 does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. analyzing). Therefore, the "wherein" clause in claim 2 is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the cited references do not teach a method for managing the symptoms of metabolic syndrome as amended in claim 1.
These arguments are not found persuasive. Please see 112 rejections above in view of applicant’s amendments. In addition, the instant specification discloses a method for management and improvement of metabolic health in mammals (para 012, for example), wherein mammals are healthy subjects (Examples 1-2). Such mammals are taught in the prior art. Therefore, administering the claimed composition to the claimed subject would results in managing metabolic syndrome in the subject.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651